DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-18 are pending and currently under consideration for patentability.    

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 13 and 18 fail to distinctly claim subject matter and are unclear as to their intended limitations. The phrase  “wherein the sidewall extends further from the base layer than the containment layer.” is not distinct, and this could be interpreted numerous ways. It is unclear how the sidewall is expected to extend from the containment layer if the sidewall also encloses the containment layer.  The drawings submitted by the applicant are relied upon to understand the claim. For the purpose of this examination, the claim will be interpreted as the sidewall is surrounding the containment layer, but not the base layer. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-7, 9-10, and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Towne (US 10863778 B1).
Regarding Claim 1, Towne teaches a respiratory expellant containment pad (figures 1-4) germ absorbing member, 100)(abstract) (figures  comprising: a base layer (moisture absorbing barrier, 130); a containment layer (germ absorbing layer, 120) on a first side of the base layer (130) (figure 2A), the containment layer (120) configured to contain respiratory expellant from a wearer of the containment pad(100)(Column 5, lines 17-23); and an adhesive layer (Column 6, lines 23-31) on a second side of the base layer (130) that is opposite to the containment layer (120)(Column 4, lines 44- 58)(figure 2A).

Regarding Claim 2, Towne teaches the respiratory expellant containment pad of claim 1, wherein the containment layer (120) includes a disinfectant and is configured to disinfect respiratory expellant from the wearer of the containment pad (120)(Column 13, lines 42-50).

Regarding Claim 5, Towne teaches the respiratory expellant containment pad of claim 1, wherein the containment layer (120) is a natural material (Column 5, lines 26-36).

Regarding Claim 6, Towne teaches the respiratory expellant containment pad of claim 1, wherein the containment layer (120) is synthetic (Column 5, lines 26-36).

Regarding Claim 7, Towne teaches the respiratory expellant containment pad of claim 1, wherein containment layer (120) is configured to contain respiratory expellant including coughing and sneezing (Column 5, lines 17-23)

Regarding Claim 9, Towne teaches the respiratory expellant containment pad of claim 1. Towne further discloses wherein the base layer (130) includes impervious plastic sheathing (Column 5, lines 60-66).

Regarding Claim 10, Towne teaches the respiratory expellant containment pad of claim 1, wherein the containment layer (130) is secured to the base layer (120) (figure 2A)(Column 6, lines 23-31).

Regarding Claim 14, Towne teaches the respiratory expellant containment pad of claim 1, further comprising at least one peelable protective strip (flexible plastic backing, Column 11, line 60- Column 12, line 4) adhered to the adhesive layer (Column 6, lines 23-31), the peelable protective strip (backing, Column 11, line 60- Column 12, line 4) is removable to expose the adhesive layer, the adhesive layer configured to secure the containment pad (130) to skin or fabric (Column 6, lines 23-31) (figure 6B).

Regarding Claim 15, Towne teaches the respiratory expellant containment pad of claim 1, further comprising a predefined crease (rides and valleys, Column 16, lines 10-26) (Figure 10 and 11) extending across a width of the pad (figure 10 and 11), the predefined crease configured to facilitate bending of the pad (Column 13, lines 10-26).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Towne (US 10863778 B1) as evidenced by Parikh ("Woven and nonwoven medical/surgical materials." International Nonwovens Journal 1 (1999): 1558925099OS-800117, pages 1-4)
Regarding Claim 3, Towne teaches the respiratory expellant containment pad of claim 1. Towne teaches wherein the containment layer (120) is a sponge-like fiber material (Column 12, lines 5-15). Towne fails to explicitly teach wherein the containment layer is woven.  Parikh however, teaches that sponge materials can consist of woven or non-woven fibers.  Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention use the containment layer of Towne as evidenced by Parikh because the sponge material referenced by Towne can either be woven or non-woven (as evidenced by Parikh, pages 1-4) and woven material is used to create gauze that is commonly used as an absorbent because gauze is, thin, soft, light weight and easy to produce (as evidenced by Parikh, page 1, lines 20-28).

Regarding Claim 4, Towne teaches the respiratory expellant containment pad of claim 1. Towne teaches wherein the containment layer (120) is a sponge-like fiber material (Column 12, lines 38-45). Towne fails to explicitly teach wherein the containment layer is non-woven.  Parikh however, teaches that sponge materials can consist of woven or non-woven fibers.  Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention use the containment layer of Towne as evidenced by Parikh because the sponge material referenced by Towne can either be woven or non-woven (Parikh, pages 1-4), and non-woven materials are often used to substitute for woven materials for applications where chemicals are not desired while at the same time maintaining an aesthetic appearance (as evidenced by Parikh, page 3, lines 40-50). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Towne (US 10863778 B1).
Regarding Claim 6, Towne teaches the respiratory expellant containment pad of claim 1.  While Towne discloses a containment layer (120) the same size of the base layer (130), in which the length is longer than a width which can vary in size with the purpose of catching sneeze and cough particles on the arm (Column 8, lines 13-44). Towne fails to explicitly disclose that the base layer is four inches wide and six inches long. However, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the dimensions of the base layer disclosed by Towne to be 4 inches wide and 6 inches long, since it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). Further, one having ordinary skill in the art would be motivated to size the base layer to properly fit the arm, and contain enough surface area to receive a sneeze or cough.

Claims 11-13 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Towne (US 10863778 B1) in view of Zhoe (US PGPUB 2005/0129897 A1).
Regarding Claim 11, Towne teaches the respiratory expellant containment pad of claim 1. However fails to teach a sidewall extending about the containment layer.  Zhoe teaches a fluid absorption device (abstract), similar to the containment layer of Towne with a similar purpose of absorbing fluid and debris comprising: a sidewall (abrasive structures, 630A, 630B and 630C) extending about the containment layer (absorbent substrate, 610) (figure 22)(paragraph 0220). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the containment layer of Towne to include a sidewall similar to that disclosed by Zhoe so that the containment layer is reusable and that the containment layer is protected (as motivated by Zhoe, paragraph 220).

Regarding Claim 12, Towne teaches the  respiratory expellant containment pad of claim 11. However fails to teach wherein the sidewall  extends completely around the containment layer.  Zhoe wherein the sidewall (630A, 630B, 630C) extends completely around the containment layer (absorbent substrate, 610) (figure 22)(paragraph 0220). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the containment layer of Towne to include a sidewall completely around the containment layer similar to that disclosed by Zhoe so that the containment layer  is reusable and that the containment layer is protected (Zhoe, paragraph 220).

Regarding Claim 13, Towne teaches the  respiratory expellant containment pad of claim 12. However fails to teach wherein the sidewall extends further from the base layer than the containment layer. Zhoe wherein the sidewall (630A, 630B, 630C) extends completely around the containment layer (absorbent substrate, 610) (figure 22)(paragraph 0220), and by adding this sidewall to Towne around the containment layer, the sidewall would extend further from the base layer than the containment layer. Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the containment layer of Towne to include a sidewall similar to that disclosed by Zhoe so that the containment layer  is reusable and that the containment layer is protected (Zhoe, paragraph 220), and so that the bacteria absorbed from the containment area does not reach the base.

Regarding Claim 16, Towne teaches a respiratory expellant containment pad (100) comprising: a base layer (130); a containment layer (120) secured to a first side of the base layer (130), the containment layer (120) including a disinfectant (paragraph 83) configured to disinfect respiratory expellant from the wearer of the containment pad including coughing and sneezing (paragraph 49); an adhesive layer (paragraph 38) on a second side of the base layer (130) that is opposite to the containment layer (120) (paragraph 38)(figure 2A; and a predefined crease (rides and valleys, paragraph 81) (Figure 10 and 11) extending across a width of the pad (figures 10 and 11), the predefined crease configured to facilitate bending of the pad (paragraph 81).
However fails to teach a sidewall extending about the containment layer.  Zhoe teaches a sidewall (abrasive structures, 630A, 630B and 630C) extending about the containment layer (absorbent substrate, 610) (figure 22)(paragraph 0220). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the containment layer of Towne to include a sidewall similar to that disclosed by Zhoe so that the containment layer  is reusable and that the containment layer is protected (Zhoe, paragraph 220).

Regarding Claim 17, Towne teaches the  respiratory expellant containment pad of claim 16. However fails to teach wherein the sidewall  extends completely around the containment layer.  Zhoe wherein the sidewall (630A, 630B, 630C) extends completely around the containment layer (absorbent substrate, 610) (figure 22)(paragraph 0220). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the containment layer of Towne to include a sidewall completely around the containment layer similar to that disclosed by Zhoe so that the containment layer  is reusable and that the containment layer is protected (Zhoe, paragraph 220).

Regarding Claim 18, Towne teaches the  respiratory expellant containment pad of claim 17. However fails to teach wherein the sidewall extends further from the base layer than the containment layer. Zhoe wherein the sidewall (630A, 630B, 630C) extends completely around the containment layer (absorbent substrate, 610) (figure 22)(paragraph 0220), and by adding this sidewall to Towne around the containment layer, the sidewall would extend further from the base layer than the containment layer. Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the containment layer of Towne to include a sidewall similar to that disclosed by Zhoe so that the containment layer  is reusable and that the containment layer is protected (Zhoe, paragraph 220), and so that the bacteria absorbed from the containment area does not reach the base.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 20070118943 A1, US 7766014 B2, and US 8910312 B1.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATE ELIZABETH STRACHAN whose telephone number is (571)272-7291. The examiner can normally be reached M-F: 8:00-5:00.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tanya Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-1115.
	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATE ELIZABETH STRACHAN/Examiner, Art Unit 3781                                                                                                                                                                                                        /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781